IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-10845
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JAVIER SOTO,

                                          Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:96-CV-272-A
                        - - - - - - - - - -
                          December 3, 1996
Before GARWOOD, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Javier Soto appeals the district court’s denial of his

motion pursuant to 28 U.S.C. § 2255.   Soto argues that his

sentence improperly was enhanced pursuant to U.S.S.G. § 2D1.1 for

possession of weapons in connection with his drug-trafficking

offenses.   For essentially the reasons set forth by the district

court, the appeal is AFFIRMED.   See United States v. Soto, No.

4:96-CV-272-A (N.D. Tex. July 2, 1996).


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-10845
                               - 2 -

     This court has not yet determined whether a certificate of

appealability (“COA”) is required under the circumstances of this

appeal.   See 28 U.S.C. § 2253.   To the extent that a COA is

required, Soto’s notice of appeal is construed as an application

for a COA and the motion is DENIED.